Porter, J.
delivered the opinion of court. The petitioner states that one Bijotat, late of New-Orleans, being indebted to him, made his promissory note, and being on the eve of departing from the state, without leaving any property to satisfy the claim, the petition* er’s agent was about to have the person of the said Bijotat arrested; that the defendant thereupon undertook and promised to pay the said note at its maturity, but that he has only paid $600 of the same.
The defendant denies all the allegations of the plaintiff, except that he paid the sum of $600 on account of the maker of the note.
On the trial, the plaintiff offered in evidence *592t the agent to whom the promise had been made»,, in order to establish the responsibility alleged in the petition. He was objected to on the ground that he was interested in the event of the suit, because if he failed in the same, h® would be liable to the plaintiff in damages for the unfaithful discharge of his mandate. The court sustained the objection, and the plaintiff excepted.
Seghers, for plaintiff—Moreau 4* Soule, for defendants.
We think the court erred. The plaintiff by the petition approbating the act of the agent shews that his powers extended to taking collateral security, and the rule is that an agen* while acting within the scope of his authority is a good witness without a release. 5 n. s. 310
It is therefore ordered, adjudged and decreed, that the judgment of the district court be annulled, avoided and reversed: and it is further ordered, adjudged and decreed, that this cause be remanded, with direction to the court below not to reject the agent as a witness. And it is further ordered that the ap-pellee pay the costs of this appeal.